Citation Nr: 9917344	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-17 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected internal derangement, left knee, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Randall M. Foret, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for his 
service-connected left knee disorder, then rated as 20 
percent disabling.  In a subsequent decision, dated April 
1997, the RO granted the veteran entitlement to a 30 percent 
disability rating for his left knee disability.

This case initially came before the Board in July 1998, at 
which time it remanded the case back to the RO for original 
adjudication of the issue of whether or not a separate 
disability rating was warranted for osteoarthritis of the 
left knee based on a separate and distinct disability.  The 
Board notes that the RO addressed this matter in a February 
1999 rating decision, granting the veteran entitlement to 
service connection, and a separate 10 percent disability 
rating, for osteoarthritis of the left knee.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
left knee disorder manifested by moderate instability, 
swelling, mild varus alignment, occasional "locking" 
sensation, and tenderness to palpation.

3.  Functional impairment of the left knee consists of 
complaints of pain and the use of a knee brace when walking.

4.  The veteran is separately service-connected for 
osteoarthritis of the left knee.  He is assigned a separate 
and distinct disability rating based on limitation of range 
of motion and pain on motion of the left knee.

5.  Ankylosis of the knee, extension limited to 30 degrees, 
or nonunion of the tibia and fibula is not currently shown by 
the medical evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected internal derangement, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §  4.71(a), Part 4, Diagnostic Codes (DCs) 5256-
5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran has been provided several recent VA examinations 
of his left knee.  In addition, the RO has obtained the 
veteran's service medical records and numerous private and VA 
medical records.  It also provided the veteran with a 
personal hearing.  The veteran has not indicated that there 
is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty in March 1951 with no left knee problems noted on his 
induction medical examination report.  Outpatient records 
show that he was first seen for left knee problems in August 
1952, after injuring the knee playing football.  X-rays were 
negative.  Records show that he reinjured the left knee in 
January 1953, while playing basketball.  X-rays were again 
normal, except for an irregular opacity over the patellar-
tibial ligament, considered to be an artifact.  The veteran 
was seen on several other occasions on an outpatient basis 
for complaints of left knee pain and swelling.  His January 
1955 separation medical report indicates that his left knee 
swelled intermittently and that the diagnosis was "torn 
cartilage."  He had good stability of the knee and negative 
McMurray's test.

Subsequent to service, a February 1956 VA special orthopedic 
examination report reveals that the veteran had full range of 
motion of all of the joints of his lower extremities.  The 
patellae were freely movable with no effusion, jointline 
thickening, or crepitation.  There was no instability of the 
collateral ligaments, but there was very slight increase in 
anterior motion of the tibia on the femur on the left knee.  
There was slight atrophy of the left thigh.  Diagnosis was 
internal derangement, left knee, manifested by slight 
relaxation of the anterior cruciate ligament; 
osteochondromatosis, left knee; and osteoarthritis, left 
knee.

The claims file contains numerous medical records, both 
private and VA, from the time period from June 1960 to 
February 1972.  These show, in essence, that the veteran had 
recurrent complaints of pain, swelling, and tenderness in the 
left knee.  Diagnoses reiterated that he had internal 
derangement, osteochondromatosis, and osteoarthritis of the 
left knee.  A possible torn medial meniscus was also 
mentioned.  A June 1969 VA orthopedic examination report 
provides a diagnosis of gout.  A December 1969 VA orthopedic 
examination report indicates that the veteran had torn 
semilunar cartilage in the left knee, with resultant 
osteoarthritis, and atrophy of the left calf.  The report 
also indicates that the veteran had gout, which was not 
service-connected.

No medical treatment of the left knee is seen from 1972 to 
1991.

VA outpatient records from January 1991 to July 1994 show no 
specific treatment for the veteran's left knee, although a 
medical history of gout and arthritis is noted.

An October 1994 VA orthopedic examination shows that the 
veteran had complaints of pain in his left knee.  Objective 
evaluation revealed no swelling, deformity, or other 
impairment.  Range of motion was 0 to 140 degrees with no 
loss of function.  Diagnosis was "left knee pain, probably a 
meniscal lesion."

A VA outpatient record from October 1995 reflects that the 
veteran complained of left knee pain, swelling, and 
occasional "giving out."

An October 1996 private orthopedic evaluation report, by a 
Stephen S. Nason, MD, indicates that the left knee had 
crepitation on motion, tenderness at the medial joint line, 
palpable osteophytes on the femur and tibia, minimal 
effusion, and slight varus alignment.  Impression was 
osteoarthritis, left knee.  The examiner opined that, in the 
long-term, the veteran may need a knee replacement.

The veteran testified at a hearing before a hearing officer 
at the RO in December 1996.  During the hearing, he testified 
that his knee bothered him almost all the time.  It swelled 
after he walked on it.  The veteran reported that his knee 
felt like it was going to lock on him at times, but had never 
completely done so.  He reported that it felt unstable at 
times.  The veteran indicated that he had cortisone shots in 
the knee three times per year.  It was further noted that he 
wore a knee brace when he walked.

A January 1997 VA orthopedic examination report reflects that 
there was no subluxation of the knee, but there was some 
lateral instability, rather marked with pain.  There was also 
pain on palpation of the medial cartilage site.  Range of 
motion was 0 to 95 degrees with pain and crepitation on 
motion.  X-rays revealed degenerative changes with 
calcification of the cartilage and narrowing of the joint 
space.  Diagnosis was degenerative arthritis of the left knee 
with instability and probable medial cartilage tear with loss 
of range of motion and chronic pain.  There was no evidence 
of ligament malfunction.

VA outpatient records from August 1996 to April 1998 indicate 
that the veteran was seen several times for left knee pain, 
swelling, and occasional locking.  X-rays revealed a possible 
loose body.  Orthoscopy was recommended.  Surgery was not 
accomplished because the veteran underwent heart surgery.

An August 1998 private orthopedic evaluation report by Dr. 
Nason reflects that objective evaluation of the veteran's 
left knee was basically unchanged since the prior evaluation.  
There was considerable arthritis, mild varus, and tenderness 
over the medial osteophytes.  There was crepitation and loose 
bodies, the latter of which occasionally got caught on the 
medial side of the patella.  X-rays revealed considerable 
medial compartment degeneration that had progressed in the 
last 2 years.  The examiner was convinced that the veteran 
would need a knee replacement in the future.

An August 1998 VA orthopedic examination report reiterates 
the veteran's medical history pertaining to his knee, as well 
as his subjective complaints.  The examiner noted that the 
veteran wore a knee brace as needed, and occasionally used 
crutches.  X-rays revealed moderate degenerative changes and 
osteoarthritis.  There was no clinical evidence of deformity, 
effusion, or synovitis.  Range of motion consisted of flexion 
to 95 degrees without pain and full extension with 
tenderness.  There was moderate lateral instability of the 
knee, with tenderness.  Diagnosis was status post left knee 
injury with internal derangement and osteoarthritis.

A November 1998 VA outpatient record shows an assessment of 
degenerative joint disease, left knee.

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability evaluation in excess of 30 percent for his 
service-connected left knee disorder.

The claims file shows that service connection for internal 
derangement and osteoarthritis of the left knee was granted 
by the RO in a March 1956 rating decision.  A 10 percent 
disability rating was assigned at that time.  In August 1970, 
the RO implemented a Board decision, which granted the 
veteran an increased disability rating, to 20 percent, for 
his left knee.  The RO rated the veteran's left knee 
disability under DC 5257 of the Rating Schedule.  See 
38 C.F.R. § 4.71a, DC 5257  (1998).  In an April 1997 rating 
decision, the RO granted the veteran an increased disability 
rating for his left knee, assigning a 30 percent disability 
rating under DC 5257.  In February 1999, after Board remand, 
the RO granted the veteran entitlement to service connection 
for osteoarthritis of the left knee, assigning a separate 10 
percent disability rating based on painful motion and 
limitation of motion of the knee.  See  38 C.F.R. § 4.71a, DC 
5010  (1998).  Consequently, in its current analysis, the 
Board must consider only those left knee symptoms separate 
and distinct from painful motion and limitation of range of 
motion.  38 C.F.R. § 4.14  (1998); see also Esteban v. Brown, 
6 Vet. App. 259, 261  (1994) (a separate rating may be 
granted for a "distinct and separate" disability; that is, 
"when none of the symptomatology ... is duplicative ... or 
overlapping.").  

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  Currently, the 
veteran's left knee disability is rated under DC 5257, 
indicating that it is rated based on lateral instability and 
recurrent subluxation.  38 C.F.R. §§  4.27, 4.71a, DC 5257, 
5259  (1998).  When determining whether or not a veteran is 
entitled to an increased disability rating, the Board 
considers all pertinent diagnostic code in the Rating 
Schedule.

DC 5257 pertains to "other" impairment of the knee, 
involving recurrent subluxation or lateral instability.  It 
provides for a 10 percent disability rating for a "slight" 
disability, a 20 percent rating for a "moderate" 
disability, and a 30 percent maximum rating for a "severe" 
disability.  38 C.F.R. § 4.71a, DC 5257  (1998).  In this 
case, the veteran's 1955 separation medical report indicates 
that he had good stability in the left knee.  However, most 
of the more recent medical evidence indicates that he had 
some instability of the knee.  This was described as "rather 
marked" and "moderate" in the 1997 and 1998 VA examination 
reports, respectively.  The medical evidence, however, also 
states that there was no subluxation of the left knee.  
Overall, the Board concludes that the veteran has instability 
of his left knee.  While the objective evidence, by itself, 
is not suggestive of a "severe" disability of the knee 
involving subluxation or instability, the Board also 
acknowledges that his knee has crepitation, tenderness to 
palpation, and mild varus alignment.  However, there is no 
clinical evidence of deformity, effusion, or synovitis.  The 
Board must also consider the functional impairment caused by 
his left knee disorder.  DeLuca v. Brown, 8 Vet. App. 202  
(1995).  In this regard, the veteran's knee disorder makes it 
difficult for him to ambulate; he uses a knee brace.  There 
are also episodes of a "locking" sensation.

With consideration of all of the manifestations and symptoms, 
the Board concludes that his left knee disability is most 
appropriately rated as a "severe" disability pursuant to DC 
5257.  38 C.F.R. § 4.71a, DC 5257  (1998).  However, a 30 
percent disability rating is the maximum available under DC 
5257.  As a result, he is not entitled to a disability 
evaluation in excess of 30 percent under that diagnostic 
code.  38 C.F.R. § 4.71a, DC 5257  (1998).

The Rating Schedule provides for a disability rating in 
excess of 30 percent in several other instances.  
Specifically, such a rating is authorized for unfavorable 
ankylosis of the knee (DC 5256), limitation of leg extension 
to 30 degrees (DC 5261), and nonunion of the tibia and fibula 
(DC 5262).  Id.  However, in this case, none of the evidence 
of record indicates that the veteran has ankylosis of the 
left knee or nonunion of the tibia or fibula.  In addition, 
his left knee extension has consistently been reported as 
full, or 0 degrees.  No medical evidence shows extension 
limited to 30 degrees.  Therefore, a rating in excess of 30 
percent is not warranted under these provisions of the Rating 
Schedule.

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a rating in 
excess of 30 percent is not currently warranted for the 
veteran's service-connected left knee disability.  The 
evidence shows that he has internal derangement of the left 
knee, manifested by moderate instability, occasional 
swelling, crepitation, and a "locking" sensation.  He also 
has  significant osteoarthritis manifested by pain on motion 
and limitation of range of motion, for which he is separately 
service-connected and rated.  Overall, the Board finds that a 
30 percent disability rating under DC 5257 is justifiable.  
However, it finds no basis for a rating in excess of 30 
percent.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  

In light of the above, the veteran's claim must be denied.


	
ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected internal derangement, left knee, is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

